Citation Nr: 0736634	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-27 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
cluster of migraine headaches.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to 
November 1987.  He also served in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2004, a 
statement of the case was issued in December 2004, and a 
substantive appeal was received in August 2005.   

The veteran also filed a notice of disagreement in regards to 
service connection for a kidney disability.  However, he 
submitted a May 2006 Statement in Support of the Claim (VA 
21-4138) in which he requested that the issue be withdrawn.  


FINDINGS OF FACT

1.  The veteran's service-connected migraine headache 
disability is manifested by migraine headaches with 
characteristic prostrating attacks averaging once a month 
over the last several months. 

2.  Current right knee disability is not causally related to 
the veteran's active military service.   

3.  Current major depressive disorder is not causally related 
to the veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 30 percent (but no higher) for the veteran's service-
connected cluster of migraine headaches have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 8100 (2007).

2.  A right knee disability was not incurred in or aggravated 
by the veteran's active military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A major depressive disorder was not incurred in or 
aggravated by the veteran's active military service, nor may 
it be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in July 2003.  In August 2003, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the August 2003 VCAA notice 
preceded the August 2004 RO rating decision, there is no 
defect with respect to the timing of the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in August 2003 and January 2004 in which it advised 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Additionally, the RO provided the 
veteran with a March 2006 correspondence that fully complied 
with Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service medical records, and VA 
examinations dated July 2004 and June 2006.  

The veteran has indicated that there are additional reserve 
medical records dated January 1992 to February 2000, as well 
as treatment records from Darnall Army Hospital.  Despite 
repeated attempts, the RO has been unable to obtain any 
additional records.  The Board is aware that in such a 
situation it has a heightened duty to assist a claimant in 
developing the veteran's claim.  This duty includes the 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  The Board's analysis of 
this veteran's claim is undertaken with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain these 
aforementioned records.  The RO requested Uniformed Services 
Hospital Records in October 2006, January 2007, and February 
2007.  It received a response in March 2007 that no records 
were found.  The RO contacted DACH-Release of Information in 
April 2007.  The RO was informed that mental health records 
are not kept back to 1987.  In October 2006, the RO made a 
PIES request for service medical records from January 1992 to 
February 2000.  The PIE response in January 2007 was that no 
service medical records were on file.  The Board notes that 
the appellant has not identified any source of additional 
medical records.  

While the veteran has not been afforded a VA medical 
examination with etiology opinions with regards to his right 
knee disability and major depressive disorder, as more 
particularly explained in the following decision, the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected cluster of migraine 
headaches warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected cluster of migraine headaches 
has been rated by the RO under the provisions of Diagnostic 
Code 8100.  Under this regulatory provision, a rating of 50 
percent is warranted for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability; a 30 percent 
rating is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months; a 10 percent rating is 
warranted for migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months; a noncompensable rating is warranted for less 
frequent attacks. 

The veteran underwent a VA examination in July 2004.  He 
complained of headaches located above the right eye 
associated with moderate to severe, aching and throbbing 
pain, radiating to the right posterior skull, and associated 
with nausea, photophobia, increased lacrimation and 
rhinorrhea involving the right eye.  He also reported that he 
gets redness in his right eye during the headaches.  He 
stated that the headaches occur one to two times per day 
(usually lasting anywhere from 30-60 minutes).  He has 
treated the headaches with Zomig without relief.  He reported 
having taken six days of sick leave during the past twelve 
months due to headache pain.  

Examination including the cranial nerves showed motor, 
sensory, and deep tendon reflexes to be intact.  Cerebral and 
cerebellar systems were intact.  Romberg was negative.  He 
was diagnosed with migraine headaches with residuals.  

The veteran underwent another VA examination in June 2006.  
He reported headaches occurring two to three times per day 
for the past four to six months.  The headaches last one to 
three hours.  

In order to warrant the next higher rating of 30 percent, 
rating criteria requires migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over last several months.  

In subsequent correspondences, the veteran stated that he 
takes off of work more frequently.  In an October 2004 
Statement in Support of the Claim (VA From 21-3138), he 
stated that he gets headaches twice per day and has missed 15 
days of work in the past year.  In his August 2005 
substantive appeal (VA Form 9), he stated that he has had to 
"take off from work on a recurring basis and for an extended 
period of time because of my migraine headaches.  I have 
daily headaches and must go home and lie down 1-2 times per 
week due to the incapacitating nature of the migraines."  In 
his May 2006 Statement in Support of the Claim (VA Form 21-
438) he stated that he has to take off from work 
approximately three times per month.  

The veteran was asked to submit employment records showing 
time off work due to his migraine headaches.  The veteran 
submitted timesheets from January 2000 to October 2004.  The 
Board notes that the records demonstrate a significant amount 
of sick leave.  However, the records do not specify what 
disability required the veteran to take the leave.  The 
veteran was informed of this ambiguity in the December 2004 
statement of the case.  There has been no additional evidence 
presented to show which, if any, of the sick leave requests 
were the result of headaches.  The Board notes that the 
medical records reflect treatment for numerous injuries to 
include an ankle sprain, a right knee disability, a back 
injury, 1st and 2nd degree grease burns, gastritis, 
psychological problems, etc.  Since the veteran has already 
admitted that the headache pain has only caused him to use 
sick leave six times in the past twelve months, the Board 
cannot conclude that all these sick leave requests are due to 
headache pain.  

Moreover, the submitted medical records only go through 
October 2004; and cover a period of time in which the veteran 
admitted (at his July 2004 VA examination) that he has only 
had to take sick leave for six days during the past 12 months 
due to headache pain.  The veteran claimed additional lost 
work in his August 2005 substantive appeal and May 2006 
statement of the claim.  However, there are no employment 
records documenting sick leave during this time period.  

Nevertheless, despite the somewhat inconsistent reports 
regarding the frequency of prostrating attacks, the Board 
does view the veteran's statements as suggesting a disability 
picture which more nearly approximates the criteria for a 30 
percent rating.  In this regard, resolving all reasonable 
doubt in the veteran's favor, the evidence appears to show 
prostrating attacks of once a month for the past several 
months.  While recognizing that the headache disability 
picture appears to have increased to the 30 percent level 
over the past few years, resolving reasonable doubt in the 
veteran's favor, the Board finds that the 30 percent rating 
should be effective during the entire period contemplated by 
this appeal; that is, from July 8, 2003.  Fenderson. 

However, the Board also finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent at any time contemplated by the appeal.  The totality 
of the evidence persuasively argues against a finding of very 
frequent completely prostrating and prolonged attacks 
productive of severer economic inadaptability.  The current 
level of impairment appears to be fully contemplated by the 
30 percent rating assigned by the Board in this decision.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Service Connection

The remaining issues before the Board involve claims of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and psychoses, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, or 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).

Right knee
The veteran's service medical records do not contain any 
findings attributed to a right knee injury.  On physical 
examination in January 1987, his lower extremities were 
clinically evaluated as normal.  There is simply no 
supporting evidence of any right knee complaints or clinical 
abnormalities during his period of active duty service. 

The evidence reflects that the veteran first sought treatment 
for a knee disability in July 1994 (seven years after active 
duty service).  The evidence does not suggest any injury 
during reserve training.  He complained of discomfort in the 
right infrapatella tendon with swelling.  There was no 
history of laxity or direct trauma.  He was assessed with 
tendonitis in the knee.  He was seen again in March 1995.  He 
reported that he felt discomfort for the past three weeks 
with prolonged standing.  He requested a note for "drill" 
stating that he could not run due to fluid on the right knee.  
He was instructed to refrain from running or any other impact 
activity for one month.  He was given similar instructions 
for two weeks in August 1995 (at which time he was assessed 
with a right knee strain).  He sought treatment again in 
January 1996.  He once again complained of discomfort for the 
past two to three weeks.  

In June 1996, the veteran sought treatment for a swollen and 
painful right knee.  He stated that he slipped down the 
stairs the day before.  He twisted the knee and heard a pop.  
The pain was mostly on the outside of the knee and was 
evident upon flexing and extending it.  An x-ray showed no 
fracture.  He was diagnosed with a right knee sprain.  He was 
placed in a knee immobilizer and crutches.  In a follow up 
appointment (a couple of weeks later), he stated that he had 
had trouble with the right knee before this latest injury.  
Upon examination, there was no swelling noted.  He had mild 
tenderness over the lateral collateral ligament.  There was 
no joint tenderness.  Apley's was negative.  There was no 
varus or valgus instability or anterior drawer sign.  He was 
assessed with a suspected lateral collateral ligament strain, 
though by symptoms giving out and locking, he may have a 
meniscal tear.  

In September 1997, the veteran stated that he is in the 
military reserves and requested release from physical 
training activities until January 1998.  He stated that he 
continues to have intermittent swelling despite being off the 
physical training activities.   

The Board recognizes that the veteran's right knee disability 
becomes symptomatic during physical training activities.  
However, there is no evidence that the right knee disability 
was incurred in or was aggravated by active duty training.  
The first evidence of a knee injury is dated July 1994.  For 
the next two years, the veteran occasionally sought 
treatment.  Each time, it was noted that there was no history 
of trauma; and there was no indication that the injury 
occurred during active duty training. 

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim. See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
finds that in the absence of any findings in the service 
medical records, and the lack of any reserve records 
suggesting an injury during reserve service, to seek a 
medical nexus opinion at this late stage would require the 
clinician to engage in mere speculation.  As such, the Board 
finds that a medical examination or opinion is not necessary 
to properly adjudicate the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a right knee disability must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Major depressive disorder
The veteran has alleged that he was treated for a psychiatric 
condition while he was in service.  However, the Board notes 
that there are no findings in the service medical records 
attributed to a psychiatric disability.  The veteran's 
psychiatric status was clinically evaluated as normal on 
examination in January 1987.  A request for any additional 
service medical records has been negative.  

The veteran underwent an examination and completed a Report 
of Medical History when he entered the National Guard in 
December 1991.  The examination report revealed normal 
findings; and the Report of Medical History showed that the 
veteran denied having had frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort.  He underwent another examination in September 1999.  
Once again, the examination report revealed normal findings; 
and the Report of Medical History showed that the veteran 
denied having had frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.  

The veteran first sought treatment for a psychiatric 
disability in December 2003.  He reported that he began 
having psychotic symptoms with auditory and visual 
hallucinations in 1985.  He reported that he was seen by a 
psychiatrist who put him on medication for a year.  He stated 
that he was released from the military based on his 
psychiatric illness.  He stopped taking the medication, but 
continued to have hallucinations.  Recently, due to stressors 
like his father's death, the veteran's symptoms have been 
getting worse.  He reported hearing multiple unfamiliar 
voices and footsteps.  He reported being moody and not 
wanting to socialize with people anymore.  His wife noticed 
that he is more depressed, and she advised him to seek 
treatment.  He was diagnosed with a major depressive 
disorder, recurrent, severe with psychotic features.  

The Board acknowledges the veteran's contentions that his 
psychiatric disability began in service.  However, there is 
no medical evidence to support the contention.  The veteran 
contends that he was discharged from the military due to his 
psychiatric illness.  However, his National Guard 
examinations in December 1991 and September 1999 were both 
normal.  Moreover, the veteran failed to report any 
psychiatric symptoms on his Reports of Medical History (also 
dated December 1991 and September 1999).  The veteran's 
assertions are simply inconsistent with the evidence of 
record. 

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim. See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
finds that in the absence of any findings in the service 
medical records or within one year of service, to seek a 
medical nexus opinion at this late stage would require the 
clinician to engage in mere speculation. That is, there are 
no in-service findings to which a medical professional could 
link a current diagnosis. As such, the Board finds that a 
medical examination or opinion is not necessary to properly 
adjudicate the claim.

Without any evidence of a psychiatric disability in service 
medical records or any nexus opinion linking a current 
psychiatric disability to service, the preponderance of the 
evidence weighs against a finding of service connection.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a major depressive disorder must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a 30 percent rating for service-connected 
migraine headache disability is warranted, effective from 
July 8, 2003.  To this extent, the appeal is granted, subject 
to laws and regulations applicable to payment of VA monetary 
benefits.  

Entitlement to service connection for right knee disability 
is not warranted.  Entitlement to service connection for 
major depressive disorder is not warranted.  To this extent, 
the appeal is denied. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


